Case 1:19-cv-10796-DLC Document 56-1 Filed 01/15/20 Page 1 of 4




          EXHIBIT A
Case 1:19-cv-10796-DLC Document 56-1 Filed 01/15/20 Page 2 of 4




                                                                  1
Case 1:19-cv-10796-DLC Document 56-1 Filed 01/15/20 Page 3 of 4




                                                                  2
Case 1:19-cv-10796-DLC Document 56-1 Filed 01/15/20 Page 4 of 4




                                                                  3
